Title: To George Washington from Osgood Hanbury & Company, 13 March 1773
From: Osgood Hanbury & Company
To: Washington, George



Esteemed Friend
London 13th March 1773

We are sorry to find ourselves without any of thy favors last year the principal occasion of the present being to enquire of thy Welfare, & to inclose a Letter for our Friend John Park Custis covering Accot Sales of the 14 Hhds Tobacco consigned us by the Hanbury ⟨of⟩ 1771 ⟨mutilated⟩ of the ⟨mutilated⟩ the p⟨rices⟩ of Tobacco at present are rather unfavorable being from 2¼d. to 3d. ⅌ lb. for ⟨Ex⟩portation, & from 9 to 11d. for home Consumption. We have again sent Capt. Esten in the Hanbury & flatter ourselves our Friends will give him a quick dispatch so that his Cargo may arrive to an early Market, a circumstance which is always agreable to us as it may thereby afford us an oppo. of selling our Friends’ Tobacco to good advantage—As we shall not send any other Ship to James River this year we flatter ourselves that such of our Friends on that river who intend favouring us with their Tobacco, will ship it on board the Hanbury Capt. Esten, to whom we have given directions for receiving it—We remain with best wishes for thy Health & Welfare—Thy Assured Friends

Osgood Hanbury & Co.

